UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6803


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONNIE KEITH HOWELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (3:94-cr-00056-H-1)


Submitted:   September 28, 2010           Decided:   October 5, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donnie Keith Howell, Appellant Pro Se. Jennifer P. May-Parker,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donnie       Keith    Howell       appeals    the    district        court's

orders denying his motion for modification of sentence pursuant

to 18 U.S.C. § 3582(c)(2) (2006) and denying his motion for

reconsideration.         Howell argues that the district court erred by

failing    to    reduce     his   sentence       based    upon    U.S.     Sentencing

Guidelines      Manual    (“USSG”)   App.       C.   Amend.     706   (2007),      which

lowered the offense level for sentences involving crack cocaine.

Howell’s     sentence       was   determined         by   the     career     offender

guideline and was not based on a sentencing range lowered by the

amendment.      See United States v. Hood, 556 F.3d 226, 232 (4th

Cir. 2009).      Accordingly, we affirm district court’s orders.                     We

dispense     with    oral    argument      because        the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                           2